DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 12/27/2021, with respect to the rejections of claims 1-10 under 35 U.S.C. 102(a)(1) as being anticipated by (3GPP TSG RAN WG1 Meeting #90, Prague, Czech Republic, 21st-25th August 2017, R1-1712746, Agenda item: 6.1.3.3.5.2, Source: Fujitsu, Title: Discussion on HARQ-ACK Codebook), rejections of claims 11-20 under 35 U.S.C. 103 as being unpatentable over Yin et al., (Pub. No.: US 2019/0149271 A1), in view of (3GPP TSG RAN WG1 Meeting #90, Prague, Czech Republic, 21st-25th August 2017, R1-1712746, Agenda item: 6.1.3.3.5.2, Source: Fujitsu, Title: Discussion on HARQ-ACK Codebook) have been fully considered and are persuasive.  
The interpretation of claims under 35 U.S.C. 112(f) is withdrawn.
The rejections of claims 1-20 under 35 U.S.C. 112 is withdrawn.

Allowable Subject Matter
5.	Claims 1-3, 6-8, 10-13, 16-18, and 20 (now 1-14) are allowed.  The following is an examiner’s statement of reasons for allowance:  The arguments found to be persuasive.  The main reason for the allowance of the claims is the inclusions / 
	“grouping component carriers (CCs) according to a binding rule, wherein the binding rule comprises a number of resource units comprised in a group of CCs and the group of CCs are capable for being bundled;”
“wherein grouping the CCs according to the binding rule comprises:”
“hierarchically grouping the CCs according to the binding rule, wherein the binding rule comprises a consecutive range of the number of resource units comprised in the hierarchically grouped CCs; and”
“wherein the method further comprises:”
“agreeing, with the data sender a manner for determining CC identifiers sequentially comprised in each CC group; or”
“sending CC identifiers sequentially comprised in each CC group to the data sender.”
Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463